COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER ON MOTIONS

Appellate case name:        In re DM Works, L.L.C., Relator

Appellate case number:      01-16-00757-CV

Trial court case number:    2016-47447

Trial court:                151st District Court of Harris County

        On November 10, 2016, this Court’s Order and Notice of Intent to Dismiss for
Want of Jurisdiction, among other things, ordered relator to have a motion to substitute
and notice of appearance be filed by a licensed attorney within 10 days of that Order, and
ordered Gerald Hopkins, relator’s current counsel who was disqualified by the trial court,
file a motion to withdraw with this Court within 10 days of any motion to substitute. See
TEX. R. APP. P. 6.5(d). This Court’s Order further ordered relator’s new counsel to file a
supplemental appendix complying with this Court’s October 13, 2016 Order, within 10
days of that November 10, 2016 Order, or else this Court may dismiss this mandamus
petition for want of prosecution without further notice. See id. 42.3(b), (c).



       On November 18, 2016, Gerald Hopkins filed a motion to withdraw as relator’s
counsel in this Court. On November 21, 2016, new counsel Stephen Cochell filed a
notice of appearance on behalf of relator in this Court, noting that Hopkins had recently
informed Cochell of his intent to file his motion to withdraw. Accordingly, because
Hopkins already filed a motion to withdraw as counsel in this Court, the Court construes
Cochell’s notice of appearance to include a motion to substitute, and GRANTS the
motions to substitute and withdraw. See TEX. R. APP. P. 6.5(d). Withdrawing counsel
Hopkins is ordered to comply with his notification duties and file a copy of that notice
with the Clerk of this Court within 10 days of this Order. See id. 6.5(c). The Clerk of
this Court is directed to remove Gerald Hopkins as counsel for relator and to substitute
Stephen Cochell as lead counsel for relator.
        Also on November 21, 2016, on behalf of relator, Stephen Cochell filed a motion
for a temporary stay of this Court’s disposition of any pending motions for a period of ten
days to allow Cochell time to evaluate the matter and confer with his client regarding the
need for proceeding with this mandamus petition. On November 22, 2016, counsel for
real party in interest, Dimensional Machine Works, L.L.C. (“RPI Dimensional”), filed a
response in opposition to relator’s motion for temporary stay contending, among other
things, that a stay is unnecessary because there are no pending motions before this Court.



        Accordingly, the Court GRANTS the relator’s motion to stay, construed as a stay
of this Court’s disposition of RPI Dimensional’s motion to dismiss, filed in this Court on
November 7, 2016, which remains pending, and of relator’s requirement to file a
supplemental appendix, for ten days from the date of this Order.



       It is so ORDERED.

Judge’s signature:   /s/ Laura Carter Higley
                      Acting individually

Date: November 29, 2016